Exhibit 10.3

LEASE EXTENSION AGREEMENT

ONEPAK, INC

THIS LEASE EXTENSION AGREEMENT made as of the 12th day of December 2008, by and
between Maurice Feigenbaum, as Trustee of the Finelle Realty Trust under a
Declaration of Trust dated June 2, 1983 and originally recorded with the North
Essex Registry of Deeds in Book 1681, Page 85, (“Landlord”) and OnePak, Inc.,
with a mailing address of PO Box 130, Orleans, MA 02653 (“Tenant”).

Reference is hereby made to a Commercial Lease entered into by and between
Tenant and Landlord for a term beginning January 1, 2007, and terminating
December 31, 2008 (the “Lease”), of certain Premises known as Unit “H” in a
Building located at 56 Main Street, Orleans, Massachusetts, together with the
Common Areas appurtenant thereto, described more fully in the Lease.

In consideration of the mutual promises contained in the Lease and herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Tenant and Landlord hereby agree to extend the Lease
for a term of two (2) annual periods, starting January 1, 2009 and terminating
December 31, 2010 (this “Extension”).

Beginning with the start of the first annual period, January 1, 2009, and
running through the second annual period of this Extension, the New Monthly Rent
(“New Monthly Rent”) for each New Annual Period (“New Annual Period”) shall be
adjusted by reference to the “Northeast Regional Consumer Price Index (the
“CPI”) for All Urban Consumers” published by the Bureau of Labor Statistics of
the U.S. Department of Labor and calculated according to the following Formula
below:

(Formula.) The New Monthly Rent equals the product of the previous Monthly Rent
(“Old Monthly Rent”) of each previous Annual Period that immediately precedes
each New Annual Period (“Old Annual Period”) multiplied by the quotient of the
CPI of the October which immediately precedes the New Annual Period divided by
the CPI of the October which immediately precedes the Old Annual Period,
provided no such adjustment shall reduce the New Monthly Rent below the Old
Monthly Rent.

 

  [   

Init.

Init.

  

LOGO [g54348g50c64.jpg]

   ]
  



--------------------------------------------------------------------------------

Except as herein modified, all other terms and conditions of the Lease shall
remain unchanged and in force and effect.

 

LANDLORD:

FINELLE REALTY TRUST

      TENANT:


ONEPAK, INC.

by:   

/s/ Maurice Feigenbaum

      by:   

/s/ Steven V. Andon

   Maurice Feigenbaum, its: Trustee          Steven V. Andon, CEO

COMMONWEALTH OF MASSACHUSETTS

 

Barnstable, ss..   December 15, 2008

Then personally appeared the above-named Steven V. Andon and acknowledge the
foregoing instrument to be his free act and deed, before me.

 

/s/ Marilyn Sanders

Notary Public My commission expires:  

LOGO [g54348g42d08.jpg]

COMMONWEALTH OF MASSACHUSETTS

 

Bristol, ss.   Jan 8, 2009

Then personally appeared the above-named Maurice Feigenbaum and acknowledged the
foregoing instrument to be his free act and deed, before me.

 

LOGO [g54348g44r12.jpg]

Notary Public My commission expires: 2/23/2012

 

  [   

Init.

Init.

   ]
  

 

Page 2